Wade, J.
This conviction was based alone on circumstantial evidence which is not sufficient to exclude from the minds of the jury trying the case every other reasonable hypothesis than that of the guilt of the defendant. Had it affirmatively appeared from the evidence that the still was upon the land of the accused, an inference might thus have been raised that would perhaps have supported a conviction.

Judgment reversed.

Burwell & Fleming, for plaintiff in error.'
R. L. Merritt, solicitor, contra.